Citation Nr: 1007472	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the left knee.

2.  Entitlement to an initial compensable rating for right 
knee sprain.

3.  Entitlement to an initial compensable rating for 
bilateral shoulder sprain.

(The issues of entitlement to initial compensable ratings for 
chronic urethritis and for asthmatic bronchitis are the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision which 
granted, in pertinent part, the Veteran's claims of service 
connection for degenerative joint disease of the left knee, 
assigning a 10 percent rating effective June 16, 2004, and 
also granted service connection for right knee sprain and 
bilateral shoulder sprain, assigning zero percent ratings for 
these disabilities effective June 16, 2004.  The Veteran 
disagreed with this decision in July 2005, seeking an initial 
rating greater than 10 percent for degenerative joint disease 
of the left knee and initial compensable ratings for right 
knee sprain and bilateral shoulder sprain.

In April 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's April 2007 remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
service-connected left knee disability is manifested by, at 
worst, slight recurrent subluxation or lateral instability.

3.  The competent medical evidence shows that the Veteran's 
service-connected right knee disability is manifested by an 
almost full range of motion and normal knee x-rays; there is 
no evidence of limited right knee flexion.

4.  The competent medical evidence shows that the Veteran's 
service-connected bilateral shoulder disability is manifested 
by, at worst, complaints of pain; there is no evidence of 
impairment of the clavicle or scapula in either shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2009).

2.  The criteria for an initial compensable rating for right 
knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DC 5260 (2009).

3.  The criteria for an initial compensable rating for 
bilateral shoulder sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claims for bilateral knee 
and shoulder disabilities are "downstream" elements of the 
RO's grant of service connection for these disabilities in 
the currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In June 2004, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete these claims, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings for bilateral knee and shoulder disabilities 
originates, however, from the grant of service connection for 
these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 
2004 VCAA notice letter was issued to the Veteran and his 
service representative prior to the currently appealed rating 
decision issued in June 2005.  Because all of the Veteran's 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
notices provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board acknowledges that the Veteran was not provided with 
notice of the Dingess requirements until May 2007.  To the 
extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for bilateral knee and shoulder 
disabilities, and because the Veteran's higher initial rating 
claims are being denied in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the Veterans Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
bilateral knee and shoulder disabilities.  Pursuant to the 
Board's April 2007 remand, VA also obtained a June 2007 
addendum to a VA examination report dated in April 2005 
concerning any additional functional loss that the Veteran 
experienced due to his service-connected knee and shoulder 
disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Legal Criteria

The Veteran contends that his service-connected bilateral 
knee and shoulder disabilities are each more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected degenerative joint disease of 
the left knee currently is evaluated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.71a, DC 5257 (other knee 
impairment).  38 C.F.R. § 4.71a, DC 5257 (2009).  The 
Veteran's service-connected right knee sprain currently is 
evaluated as zero percent disabling (non-compensable) by 
analogy to 38 C.F.R. § 4.71a, DC 5260 (limitation of leg 
flexion).  38 C.F.R. § 4.71a, DC 5260 (2009).  The Veteran's 
service-connected bilateral shoulder sprain currently is 
evaluated as zero percent disabling in each shoulder by 
analogy to 38 C.F.R. § 4.71a, DC 5203 (impairment of clavicle 
or scapula).  38 C.F.R. § 4.71a, DC 5203 (2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

The standard range of motion for the shoulder is flexion to 
180 degrees, abduction to 180 degrees, and internal and 
external rotation each to 90 degrees.  38 C.F.R. § 4.71a, 
Plate I (2009).  The standard range of motion for the knee is 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2009).  

A 10 percent rating is assigned under DC 5257 for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  A maximum 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2009).

A zero percent rating is assigned under DC 5260 for leg 
flexion limited to 60 degrees.  A 10 percent rating is 
assigned for leg flexion limited to 45 degrees.  A 20 percent 
rating is assigned for leg flexion limited to 30 degrees.  A 
maximum 30 percent rating is assigned for leg flexion limited 
to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).

A 10 percent rating is assigned under DC 5203 for malunion of 
the clavicle or scapula on the major or minor side.  A 
10 percent rating also is assigned for non-union of the 
clavicle or scapula without loose movement on the major or 
minor side.  A maximum 20 percent rating is assigned for non-
union of the clavicle or scapula with loose movement on the 
major or minor side.  A maximum 20 percent rating also is 
assigned for dislocation of the clavicle or scapula on the 
major or minor side.  Ratings are assigned under DC 5203 for 
the major (dominant) or minor (non-dominant) side.  DC 5203 
also provides that clavicle or scapula impairment will be 
rated on the impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, DC 5203 (2009).



Factual Background & Analysis

The Veteran's service treatment records show that he denied 
all relevant medical history at his enlistment physical 
examination in November 1975.  Clinical evaluation was 
normal.  The Veteran's history and clinical evaluation 
results were unchanged on periodic physical examination in 
December 1983, August 1987, and April 1992.  Although the 
Veteran complained of bilateral knee stiffness on periodic 
physical examination in July 1993, clinical evaluation showed 
a full range of motion in the knees and no limits on 
activity.

Following outpatient treatment in May 1996, the Veteran was 
diagnosed as having bilateral shoulder contusion/strain.

At the Veteran's separation physical examination in April 
1997, he complained of bilateral knee giving way but denied 
any in-service trauma.  He also reported that his left 
shoulder had been bumped by a 5-ton truck in 1991 and he had 
experienced aching ever since that incident.  Physical 
examination showed a full range of motion in all extremities 
and minimal crepitus in both shoulders.

The post-service medical evidence shows that, on VA joints 
examination in April 2005, the Veteran complained of 
bilateral knee pain since active service which was 6/10 on a 
pain scale and bilateral shoulder pain "since the motor 
vehicle accident in 1991" which was 7/10 on a pain scale.  
The Veteran stated that he experienced occasional bilateral 
knee swelling but no giving way.  He denied using any knee 
braces.  He also reported experiencing bilateral knee pain if 
he stood for more than 15 minutes or if he walked for 
4 blocks.  He stated that he was unable to run any more and 
had some knee discomfort going up and down stairs.  He also 
stated that he experienced bilateral shoulder pain if he 
lifted his arms above his head, if he did yard work, or if he 
lifted more than 20 pounds.  He reported that x-rays of the 
knees and shoulders had been negative.

Physical examination of the right knee in April 2005 showed a 
range of motion from 0 to 130 degrees, medial, lateral, and 
inferior tenderness, no fluid, slight crepitus with flexion, 
and no laxity.  Physical examination of the left knee showed 
a range of motion from 0 to 130 degrees, medial and inferior 
tenderness, no fluid, moderate crepitus with flexion, and 
slight laxity with valgus compression.  X-rays of the 
shoulders were symmetrical with no fractures or dislocations.  
Joint spaces were maintained.  And normal rotation motions 
were noted.  X-rays of both knees showed no fractures or 
dislocations, maintained joint spaces, and no effusions.  The 
examiner's impressions were chronic right knee sprain with 
moderate subjective complaints and minimal disability, 
degenerative joint disease of the left knee with knee pain 
and slight laxity, and chronic bilateral shoulder sprain with 
moderate symptoms, minimal objective findings, and minimal 
disability with progression.

In statements on his July 2005 notice of disagreement, the 
Veteran stated that the April 2005 VA examination had been 
"a very painful ordeal."

In a June 2007 addendum to the April 2005 VA examination 
report, provided in response to the Board's April 2007 
remand, the VA examiner who had seen the Veteran in April 
2005 opined that, after reviewing the claims file and his 
prior evaluation of the Veteran's knees and shoulders, it was 
less likely than not that there was any additional functional 
loss of the left knee, right knee, left shoulder, and right 
shoulder due to pain or flare-ups of pain.  It also was less 
likely than not that there was any additional loss of motion 
due to weakness, excess fatigability, incoordination, "or 
any other relevant symptom or sign."  With respect to the 
Veteran's knees, the VA examiner's rationale was that x-rays 
of the Veteran's knees had been negative in the past and the 
April 2005 x-rays had been normal.  This examiner noted that 
the suggestion of left knee laxity with valgus compression 
was equivocal and minimal.  With respect to the Veteran's 
shoulders, this examiner's rationale was that prior shoulder 
x-rays had been negative and the April 2005 physical 
examination results showed "no significant degree of 
change."  This VA examiner also stated in June 2007 that he 
had omitted range of motion testing results for both 
shoulders in the April 2005 VA examination report.  He stated 
that the Veteran's range of motion in both shoulders had been 
from 0 to 180 degrees, right shoulder abduction from 0 to 
135 degrees, internal rotation was to T10, and external 
rotation was to 90 degrees.  There was slight bicupital 
tenderness in the right shoulder.  The left shoulder had 
shown an angular scar on the superior surface measuring 
2 centimeters that was well-healed.  There was mild bicupital 
tenderness in the left shoulder.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for degenerative joint disease of the left 
knee.  The competent medical evidence shows that the 
Veteran's service-connected left knee disability is 
manifested by, at worst, slight recurrent subluxation or 
lateral instability.  VA examination in April 2005 showed 
that the Veteran's left knee had an almost full range of 
motion (130 out of 140 degrees).  See 38 C.F.R. § 4.71a, 
Plate II.  The VA examiner who saw the Veteran in April 2005 
subsequently opined in a June 2007 addendum that that the 
suggestion of left knee laxity with valgus compression seen 
in April 2005 was minimal.  This examiner also opined in June 
2007 that it was less likely than not that there was any 
additional functional loss of the left knee due to pain or 
flare-ups of pain.  It also was less likely than not that 
there was any additional loss of motion due to weakness, 
excess fatigability, incoordination, "or any other relevant 
symptom or sign."  See DeLuca, 8 Vet. App. at 202.  In 
summary, absent objective evidence of moderate recurrent 
subluxation or lateral instability (i.e., a 20 percent rating 
under DC 5257), the Board finds that the criteria for an 
initial rating greater than 10 percent for degenerative joint 
disease of the left knee have not been met.  See 38 C.F.R. 
§ 4.71a, DC 5257 (2009).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating for right knee sprain.  The competent medical evidence 
shows that the Veteran's service-connected right knee 
disability is manifested by, at worst, complaints of pain, 
tenderness, and an almost full range of motion from 0 to 
130 degrees (as seen on VA examination in April 2005).  See 
38 C.F.R. § 4.71a, Plate II.  At that examination, the VA 
examiner noted that, although the Veteran complained of right 
knee pain, there were minimal objective symptoms on physical 
examination of the right knee.  X-rays were normal.  In June 
2007, the VA examiner who had seen the Veteran in April 2005 
stated that it was less likely than not that there was any 
additional functional loss of the right knee due to pain or 
flare-ups of pain.  It also was less likely than not that 
there was any additional loss of motion due to weakness, 
excess fatigability, incoordination, "or any other relevant 
symptom or sign."  See DeLuca, 8 Vet. App. at 202.  In 
summary, absent objective evidence of right leg flexion 
limited to 45 degrees or less (i.e., at least a 10 percent 
rating under DC 5260), the Board finds that the criteria for 
an initial compensable rating for right knee sprain have not 
been met.  See 38 C.F.R. § 4.71a, DC 5260 (2009).

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for bilateral shoulder sprain.  The Board 
notes initially that the Veteran is in receipt of a zero 
percent (non-compensable) rating for each shoulder under 
DC 5203.  See 38 C.F.R. § 4.71a, DC 5203 (2009).  The 
competent medical evidence shows that the Veteran's service-
connected bilateral shoulder sprain is not manifested by 
clavicle or scapula impairment such that an initial 
compensable rating is warranted for either shoulder.  VA 
examination in April 2005 showed a full range of motion in 
both shoulders on flexion and external rotation (as the VA 
examiner noted in his June 2007 addendum to the April 2005 VA 
examination report).  See 38 C.F.R. § 4.71a, Plate I.  The VA 
examiner also noted in June 2007 that the Veteran's April 
2005 physical examination results showed "no significant 
degree of change" in either of his shoulders from prior x-
rays which had been negative.  There was bicupital tenderness 
in both shoulders which the VA examiner characterized as 
slight in the right shoulder and as mild in the left 
shoulder.  This examiner also opined in June 2007 that it was 
less likely than not that there was any additional functional 
loss of the left or right shoulder due to pain or flare-ups 
of pain.  It also was less likely than not that there was any 
additional loss of motion due to weakness, excess 
fatigability, incoordination, "or any other relevant symptom 
or sign."  See DeLuca, 8 Vet App. at 202.  In summary, 
absent objective evidence of malunion of the clavicle or 
scapula in either of the Veteran's shoulders, (i.e., a 
10 percent rating under DC 5203), the Board finds that the 
criteria for an initial compensable rating for bilateral 
shoulder sprain have not been met.  See 38 C.F.R. § 4.71a, 
DC 5203 (2009).

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of 
extraschedular ratings for his service-connected bilateral 
knee and shoulder disabilities.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting 
that the issue of an extraschedular rating is a component of 
a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected bilateral knee and shoulder 
disabilities are not inadequate in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of these disabilities.  As discussed above, 
the objective evidence shows that the Veteran's service-
connected right knee and bilateral shoulder disabilities are 
not compensably disabling.  The evidence also does not show 
that the Veteran's service-connected left knee disability is 
more than minimally disabling.  Moreover, the evidence does 
not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  
In light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to an initial compensable rating for right knee 
sprain is denied.

Entitlement to an initial compensable rating for bilateral 
shoulder sprain is denied.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


